
	

114 HR 848 IH: Great Teaching and Leading for Great Schools Act of 2015
U.S. House of Representatives
2015-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 848
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2015
			Mr. Polis (for himself and Mrs. Davis of California) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of 1965 to improve teacher and principal
			 effectiveness, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Great Teaching and Leading for Great Schools Act of 2015. 2.State applicationSection 2112(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6612(b)) is amended—
 (1)in paragraph (5)(B), by inserting and principals after to ensure that teachers; (2)by amending paragraph (6) to read as follows:
				
 (6)A description of how the State educational agency will encourage the development of proven, innovative strategies to deliver intensive professional development programs that are both cost-effective and easily accessible, such as—
 (A)strategies that involve delivery through the use of technology, peer networks, and distance learning;
 (B)providing protected release time for educators to engage in collaborative team-based learning multiple times per week or several hours per week; and
 (C)leveraging resources such as teaching or leadership standards, formative assessments, teacher portfolio processes, evidence-based instructional practices, and educator development protocols to guide educator learning.;
 (3)by amending paragraph (7)(A) to read as follows:  (7) (A)A description of how the State educational agency will ensure compliance with the requirements for professional development activities described in section 9101 and—
 (i)include educator input, including that of teachers and principals, in the development, implementation, and revision of the system of professional learning;
 (ii)conduct a formal evaluation system under section 2113(c)(5) to evaluate the effectiveness of the system of professional learning described in paragraph (13) using funds under this subpart and subpart 2; and
 (iii)prepare, support, utilize, and incentivize internal principals, assistant principals, teacher leaders, coaches, or content experts to facilitate school-based professional learning.; 
 (4)in paragraph (8)— (A)by striking teachers and inserting educators; and
 (B)by inserting and aligned with the individualized professional development goals informed by educator evaluations described in section 2113(c)(4) after subpart 2; and
 (5)by adding at the end the following new paragraph:  (13)A description of how the State educational agency will assist schools that choose to create and implement the teacher and principal evaluation system described in section 2113(c)(4)..
			3.State use of funds
 (a)In generalSection 2113(a)(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6613(a)(3)) is amended by adding at the end the following , except that not less than 50 percent of such funds shall be used for programs and activities to improve principal effectiveness.
 (b)State activitiesSection 2113(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6613(c)) is amended—
 (1)in paragraph (1)— (A)by striking (1) and inserting (1) Certification and licensure.—;
 (B)in subparagraph (A), by striking ; and and inserting a semicolon; (C)by amending subparagraph (B) to read as follows:
						
 (B)teacher certification (including recertification) or licensing requirements are aligned with challenging State academic content standards, such as—
 (i)implementing educator testing for subject matter knowledge; and (ii)implementing educator testing for State certification or licensing, including rigorous, performance-based assessments that reflect the authentic work of teachers or principals and are consistent with title II of the Higher Education Act of 1965;; and
 (D)by striking subparagraph (C) and inserting the following:  (C)funding projects that promote reciprocity of teacher and principal certification or licensing between or among States, except that no reciprocity agreement developed under this subparagraph or developed using funds provided under this part may lead to the weakening of any State teaching certification or licensing requirement;
 (D)teacher and principal licensure systems that provide a single license for entry into the profession for candidates who complete a State-approved teacher or principal preparation program (whether the program is based at an institution of higher education, local educational agency, or non-profit organization) and differentiate between—
 (i)a preliminary license for new teachers or principals focused on a demonstration of the competencies necessary to teach or lead in a classroom or school; and
 (ii)a professional license based on effectiveness, which may include data from robust teacher and principal evaluation systems; and
 (E)programs are carried out that establish, expand, or improve alternative routes for State certification of teachers and principals, especially in the areas of mathematics and science, for highly qualified individuals with a baccalaureate or master’s degree, including mid-career professionals from other occupations, paraprofessionals, former military personnel, and recent college or university graduates with records of academic distinction who demonstrate the potential to become highly effective teachers or principals.;
 (2)in paragraph (2)— (A)by striking (2) and inserting (2) Support of teachers and principals.—;
 (B)in the matter preceding subparagraph (A)— (i)by striking teachers or principals and inserting teachers, principals, and principal managers; and
 (ii)by inserting induction or before support for teachers and principals new to their profession; (C)in subparagraph (A)—
 (i)by striking teacher the first place it appears and inserting educator; (ii)by inserting coaching, before team teaching; and
 (iii)by striking ; and and inserting a semicolon; (D)in subparagraph (B)—
 (i)by striking standards or assessments and inserting standards, assessments, or evaluation systems; (ii)by striking teachers and inserting educators; and
 (iii)by striking the period at the end and inserting ; and; and (E)by adding at the end the following new subparagraph:
						
 (C)invest in the capacity of principals, assistant principals, and teacher leaders to evaluate and provide professional learning opportunities to teachers, and in the capacity of principal managers to evaluate and provide professional learning opportunities for school leaders, such as training principal managers, principals, assistant principals, and teacher leaders on—
 (i)a shared vision of teacher or principal performance based on the State’s teaching or leadership standards;
 (ii)the use of teacher or principal evaluation and support systems; (iii)techniques for observing teacher or principal practice, including how to integrate various data sources into a comprehensive assessment of educator effectiveness;
 (iv)methods for providing strong coaching and feedback; and (v)the identification of differentiated learning, including the creation of professional learning communities opportunities as part of a targeted growth plan.;
 (3)by striking paragraph (3) and redesignating paragraph (4) as paragraph (3); (4)by amending paragraph (3), as so redesignated to read as follows:
					
 (3)Recruitment and RetentionDeveloping and implementing mechanisms to assist local educational agencies and schools in effectively recruiting and retaining effective educators, including teachers, specialists in core academic subjects, teacher leaders, assistant principals, principals, and pupil services personnel, such as—
 (A)developing comprehensive performance-based compensation systems as part of the local educational agency’s broader human capital management system;
 (B)strategies that provide differentiated pay and recognition for teachers and principals based on effectiveness and increased responsibilities such as—
 (i)incentives to work in high-need academic subjects or in high-poverty schools and districts; (ii)strategic staffing models that allow principals to bring a small team of effective educators to a low-performing school;
 (iii)increased autonomy in decisionmaking; or (iv)opportunities to lead professional development activities for other educators; and
 (C)a center that— (i)serves as a statewide clearinghouse for the recruitment and placement of kindergarten, elementary school, and secondary school teachers; and
 (ii)establishes and carries out programs to improve educator recruitment and retention within the State.; and
 (5)by striking paragraphs (5) through (18) and inserting after paragraph (3), as so redesignated, the following new paragraphs:
					
 (4)Teacher evaluationsDeveloping and implementing an evaluation and support system for teachers that is based on multiple measures, has not less than 3 levels of performance ratings for teachers, and includes the following minimum requirements:
							(A)Student academic outcomes
 (i)Student academic growthA factor of the evaluation is based on student academic growth with respect to the State’s academic standards, as measured by—
 (I)student learning gains on the State’s academic assessments administered under section 1111, which may be used in combination with other valid and reliable academic outcome measures with respect to the State’s academic standards for the school’s students, including students in each of the subgroups described in section 1111(b)(2)(C)(v)(II) (such as student learning objectives, or teacher, school, or local educational agency assessments, or student work (such as papers, portfolios, and projects)); or
 (II)for grades and subjects not covered by the State’s academic assessments, another valid and reliable assessment of student academic achievement, as long as the assessment is used consistently by the local educational agency in which the teacher is employed for the grade or class for which the assessment is administered.
 (ii)Graduation ratesFor a teacher in a secondary school, a portion of the evaluation is based on improvement in the school’s graduation rate, when applicable, or in the case of a secondary school with a graduation rate of more than 90 percent, on maintaining such graduation rate.
 (iii)Other academic outcomesA State may also choose to factor in other student academic outcomes, such as rates of student enrollment in advanced-level coursework and student grade completion, so long as student academic growth and graduation rates have a predominant focus in the factor of the evaluation relating to student academic outcomes.
 (B)Observations of teacher performanceA portion of the evaluation is based on observations of the teacher’s performance in the classroom by more than one trained and objective observer—
 (i)that take place on several occasions during the school year for which the teacher is being evaluated; and
 (ii)under which— (I)a teacher is evaluated against a rigorous rubric that defines multiple performance categories in alignment with the State’s professional standards for teachers; and
 (II)observation ratings meaningfully differentiate among teachers’ performance and bear a relationship to evidence of student academic growth with respect to the State’s academic standards.
 (C)Meaningful differentiationThe evaluation provides performance ratings that meaningfully differentiate among teacher performance using the performance ratings and levels described in paragraph (4).
 (D)Comparability of student gainsThe evaluation provides a measure of student learning gains that is comparable across the State for all teachers in grade levels and subject areas with a statewide assessment.
 (E)Comparability of resultsThe evaluation provides results that are comparable, at a minimum, across all teachers within a grade level or subject area in the local educational agency in which the teacher is employed.
 (5)Principal evaluationsDeveloping and implementing an evaluation system for principals of schools that connects to a system of support and development, and complies with the following minimum requirements:
							(A)Student academic outcomes
 (i)Growth and attainmentA factor of the evaluation is based on a focus on student academic growth, student academic achievement, and other academic outcome measures (such as student learning objectives) with respect to the State’s academic standards of the school’s students, including students in each of the subgroups described in section 1111(b)(2)(C)(v)(II).
 (ii)Graduation ratesFor a principal of a secondary school, a portion of the evaluation is based on improvements in the school’s graduation rate, when applicable, or in the case of a secondary school with a graduation rate of more than 90 percent, the success of the principal in maintaining such graduation rate.
 (iii)Other academic outcomesA State may also choose to factor in other academic outcomes, such as rates of taking advanced-level coursework and grade completion.
 (B)Support of effective teachersA portion of the evaluation is based on the recruitment, development, evaluation, and retention of effective teachers.
 (C)Leadership practicesA portion of the evaluation is based on the leadership practices of the principal, as measured by observations of the principal and other relevant data evaluated against a rigorous rubric that defines multiple performance categories in alignment with the State’s professional standards for principals.
 (D)Other leadership practicesA portion of the evaluation is based on other leadership practices, such as creating a school culture of high student achievement, school planning and progress, engaging families, community, and other stakeholders, cultivating a positive environment for learning and teaching, managing staff talent and development, engaging in strategic planning and systems based on student learning and classroom practice data, and focusing on personal leadership, professional knowledge, skills, and improvement.
 (E)Report on summative ratings and student achievementEach State reports to the Secretary local educational agency-level data that compares aggregated summative evaluation results and correlations with student academic outcomes to demonstrate that the evaluation and support system—
 (i)meaningfully differentiates among principals’ performance; and (ii)bears a strong relationship to evidence of student academic growth with respect to the State’s academic standards.
 (F)Meaningful differentiationThe evaluation provides performance ratings that meaningfully differentiate among principal performance using the not less than 3 levels of performance ratings.
 (G)Comparability of resultsThe evaluation provides annual summative results that are comparable across all principals within the local educational agency in which the principal is employed.
 (6)SupportProviding assistance to local educational agencies for the development and implementation of proven, evidence-based strategies to deliver intensive, continuous, and differentiated professional development programs for aspiring or current principal managers, principals, assistant principals, coaches, and teacher leaders that are both cost-effective and easily accessible in order to assist the school in—
 (A)providing professional learning and coaching for educators in analyzing student, school, and teacher performance data to inform decisionmaking and improvement efforts and creating a shared vision of teaching and learning;
 (B)analyzing and extracting information from student, school, and educator performance data; (C)clarifying school improvement goals;
 (D)developing and implementing a system of professional learning aligned with student achievement needs and educator learning goals;
 (E)understanding and analyzing student learning standards; (F)making available opportunities for team-learning activities that focus on increasing pedagogical and content knowledge in academic subjects that are aligned to student learning goals;
 (G)designing, creating, and evaluating the results of curriculum-based diagnostic and performance assessments;
 (H)encouraging and supporting the training of teachers and administrators to effectively integrate technology into curricula and instruction, including training to improve the ability to collect, manage, and analyze data to improve teaching, decisionmaking, school improvement efforts, and accountability;
 (I)academic study, developmental simulation exercises, or self-reflection; (J)mentorships and internships;
 (K)supporting, managing, and overseeing the school’s organization, operation, and use resources; and (L)engaging with the community to create a shared responsibility for student academic performance and successful personal development.
 (7)Advancement and Pipeline DevelopmentDeveloping, or assisting local educational agencies in developing, educator advancement initiatives that promote professional growth, emphasize multiple career paths for expanding the reach of effective teachers and principals, and recognize effectiveness and increased responsibilities with pay differentiation, such as—
 (A)creating paths to— (i)grow within the teaching profession, such as taking responsibility for additional students or students with greater needs for improvement, becoming a mentor teacher, or contributing instructional tools for other teachers;
 (ii)move towards a school leadership position, such as conducting peer evaluations, providing instructional coaching, serving on a school-wide leadership team, or leading teams of teachers; or
 (iii)become a principal or principal manager; and (B)utilizing internal principals, assistant principals, teacher leaders, coaches, or content experts to—
 (i)support classroom learning; and (ii)facilitate effective collaboration skills across learning communities and transfer knowledge from peers teaching and leading high-performing classrooms and schools.
 (8)Measuring effectivenessMeasuring the effectiveness of each local educational agency receiving a subgrant under subpart 2 and each school receiving assistance from the agency under this part, in—
 (A)ensuring that school protected release time for professional learning occurs multiple times per week or the equivalent of several hours;
 (B)implementing on-going, research-based professional learning for teacher leaders, coaches, assistant principals, principals, and principal managers;
 (C)ensuring that principal managers, principals, assistant principals, teacher leaders, coaches, teachers, and schools are using data to inform instructional practices; and
 (D)ensuring that the system of professional learning described in paragraph (7) is carried out using subgrant funds received under subpart 2 is integrated and aligned with the evaluation system described in paragraph (6) and the State’s school improvement plans.
 (9)AdministrationFulfilling the State educational agency’s responsibilities concerning proper and efficient administration of the programs carried out under this part, including provision of technical assistance to local educational agencies..
 4.Local applications and needs assessmentSection 2122(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6622(b)) is amended—
 (1)in paragraph (3)— (A)in subparagraph (B), by inserting in grades kindergarten through three after class size; and
 (B)in subparagraph (C), by inserting or the State’s alternative school improvement system after section 1116(b); (2)in paragraph (4)—
 (A)by inserting , as well as funds received under part D that are used for professional development to train teachers and principals to integrate technology into curricula and instruction to improve teaching, learning, and technology literacy after other Federal, State, and local programs;
 (3)by striking paragraphs (5) through (7); (4)by redesignating paragraphs (8) through (11) as paragraphs (5) through (8), respectively;
 (5)in paragraph (7), as so redesignated, by striking meet the requirements of section 1119 and inserting increase the number of effective educators as measured by the evaluation system defined in section 2113(c)(4); and
 (6)by adding at the end the following new paragraphs:  (9)A description of how the local educational agency will assist schools in—
 (A)ensuring that a system of professional development to continuously improve educator effectiveness, student achievement, and overall school and system performance is an integral part of an educator evaluation system;
 (B)providing protected release time for educators to engage in collaborative team-based learning multiple times per week or several hours per week; and
 (C)leveraging resources such as teaching and leadership standards, formative assessments, teacher portfolio processes, evidence-based instructional practices, and educator development protocols to guide educator learning.
 (10)A description of how the local educational agency will— (A)include educator input, including that of teachers and principals, in the development, implementation, and revision of the system of professional learning;
 (B)conduct a formal evaluation system under section 2113(c)(23) to evaluate the effectiveness of the system of professional learning described in paragraph (13) using funds under this part; and
 (C)prepare, support, utilize, and incentivize internal principals, assistant principals, teacher leaders, coaches, or content experts to facilitate school-based professional learning..
 5.Local use of fundsSection 2123 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 66239a) is amended— (1)in subsection (a)—
 (A)by amending paragraph (1) to read as follows:  (1)Developing and implementing mechanisms to assist schools in effectively recruiting and retaining effective educators, including teachers, specialists in core academic subjects, teacher leaders, principals, assistant principals, and pupil services personnel, such as—
 (A)developing strategies that provide differentiated pay and recognition for teachers and principals based on effectiveness and increased responsibilities, such as—
 (i)providing scholarships, signing bonuses, or other financial incentives, to work in high-need academic subjects or in high-poverty schools;
 (ii)strategic staffing models that allow principals to bring a small team of effective educators to a low-performing school; or
 (iii)increased autonomy in decisionmaking; (B)recruiting and hiring highly qualified teachers to reduce class size, particularly in the early grades; and
 (C)establishing programs that— (i)train and hire regular and special education teachers (which may include hiring special education teachers to team-teach in classrooms that contain both children with disabilities and nondisabled children);
 (ii)train and hire effective teachers of special needs children, as well as teaching specialists in core academic subjects who will provide increased individualized instruction to students;
 (iii)recruit qualified professionals from other fields, including highly qualified paraprofessionals, and provide such professionals with alternative routes to educator certification, including developing and implementing hiring policies that ensure comprehensive recruitment efforts as a way to expand the applicant pool, such as through identifying teachers and principals certified through alternative routes, and using a system of intensive screening designed to hire the most qualified applicants;
 (iv)provide increased opportunities for minorities, individuals with disabilities, and other individuals underrepresented in the teaching and principal professions; and
 (v)develop and support school leadership academies to help exceptionally talented aspiring or current teacher leaders or principals or superintendents become outstanding managers and educational leaders;
 (D)educator mentoring from exemplary teachers, teacher leaders, assistant principals, principals, or principal managers;
 (E)induction and support for teachers and principals during their first 3 years of employment as teachers or principals, respectively; and
 (F)incentives, including financial incentives, to retain educators who have a record of success in helping low-achieving students improve their academic achievement.;
 (B)by striking paragraphs (2) through (5); (C)by redesignating paragraphs (6) through (10) as paragraphs (2), (3), (5), and (6), respectively;
 (D)by inserting after paragraph (3), as so redesignated, the following new paragraph:  (4)Increasing the knowledge and skills of principal managers, principals, assistant principals, coaches and teacher leaders on how to—
 (A)develop educators by leading effective professional learning and data-driven instruction teams aligned with achievement needs and educator goals;
 (B)conduct observations to provide useful feedback to educators in identifying and meeting student needs and creating a professional climate of shared accountability for student learning;
 (C)manage talent, including defining great educator candidates, recruiting top talent, and hiring the best applicants, conducting formal educator evaluations, and dismissing or counseling out underperforming educators;
 (D)individualize educator roles and responsibilities by designing staffing models to leverage educator strengths and encouraging members of the faculty to engage in leadership roles that contribute to school improvement efforts;
 (E)engage the community, including seeking contributions from parents, community organizations, and other school stakeholders;
 (F)engage in partnerships between elementary schools, secondary schools, and institutes of higher education to ensure the vertical alignment of student learning outcomes; and
 (G)foster professional learning communities in which educators have time, protocols, and an instructional focus, and which transfer knowledge from peers teaching and leading at high-performing classrooms and schools.;
 (E)by striking paragraph (5), as so redesignated, and inserting the following:  (5)Carrying out the teacher and principal evaluation system described in section 2113(c)(4).; and
 (F)by striking paragraph (6), as so redesignated, and inserting the following:  (6)Carrying out a formal evaluation system to determine the effectiveness of a program carried out under such system, including—
 (A)ensuring that school protected release time for professional learning occurs multiple times per week or the equivalent of several hours;
 (B)implementing on-going, research-based professional learning for teacher leaders, coaches, assistant principals, principals, and principal managers;
 (C)ensuring that principal managers, principals, assistant principals, teacher leaders, coaches, teachers, and schools are using data to inform instructional practices;
 (D)ensuring that the system of professional learning is carried out using subgrant funds received under this subpart and is integrated and aligned with the evaluation system described in section 2113(c)(4) and the State’s school improvement plans; and
 (E)determining the effectiveness of such a program on— (i)teacher instructional practice;
 (ii)principal instructional leadership practice; (iii)student learning gains;
 (iv)teacher retention; (v)student graduation and college readiness rates, as applicable;
 (vi)student attendance rates; (vii)teacher and principal efficacy; and
 (viii)teachers participating in leadership roles.; and (2)by adding at the end the following:
				
 (c)LimitationA local educational agency that receives a subgrant under section 2121 shall use not less than 10 percent of the subgrant funds for programs and activities to improve principal effectiveness..
 6.Professional development definedSection 9101(34) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(34)) is amended to read as follows:
			
 (34)Professional developmentThe term professional development means a comprehensive system of professional learning to increase educator effectiveness in improving student learning and achievement means that—
 (A)fosters collective responsibility for improved student performance; (B)is comprised of professional learning that—
 (i)is aligned with rigorous State student academic achievement standards as well as related local educational agency and school improvement goals;
 (ii)is conducted among educators at the school and facilitated by well-prepared school principals and school-based professional development coaches, mentors, master teachers, or other teacher leaders who have demonstrated success at getting results with the given student population; and
 (iii)primarily occurs several times per week, or the equivalent of several hours per week, among established teams of teachers, principals, and other instructional staff members where the teams of educators engage in a continuous cycle of improvement that—
 (I)evaluates student, teacher, and school learning needs through a thorough review of data on teacher and student performance;
 (II)defines a clear set of educator learning goals based on the rigorous analysis of the data; (III)achieves the educator learning goals identified in subclause (II) by implementing coherent, sustained, and evidence-based learning strategies, such as lesson study and the development of formative assessments, that improve instructional effectiveness and student achievement;
 (IV)provides job-embedded coaching or other forms of assistance to support the transfer of new knowledge and skills to the classroom;
 (V)regularly assesses the effectiveness of the professional development in achieving identified learning goals, improving teaching, and assisting all students in meeting challenging State academic achievement standards;
 (VI)informs ongoing improvements in teaching and student learning; and (VII)may be supported by external assistance; and
 (C)may be supported by activities such as courses, workshops, institutes, networks, and conferences that—
 (i)address the learning goals and objectives established by educators at the school level; (ii)advance the ongoing school-based professional learning; and
 (iii)are provided for by for-profit and nonprofit entities outside the school such as universities, education service agencies, technical assistance providers, networks of content-area specialists, and other education organizations and associations..
		
